Weltner, Justice.
These parties were divorced on July 31,1980, and the husband was ordered to pay child support, lump sum alimony and attorney fees. He timely filed a motion for new trial, which was not denied until January 23, 1981. Meanwhile, the wife had also filed a motion for contempt which was heard the same day as the motion for new trial was granted. The husband’s application for appeal from both of these judgments was granted and an appeal filed. The denial of the motion for new trial was affirmed, but the granting of contempt was reversed as a matter of law in Hunnicutt v. Hunnicutt, 248 Ga. 516 (283 SE2d 891) (1981).
While the first appeal was still pending in this court, the wife again petitioned the trial court to hold her husband in contempt for failing to make the payments required under the July, 1980, divorce decree. On June 18,1981, the trial court again found the husband in *734contempt and he applied to this court for permission to file a second discretionary appeal. We granted his application, leading to this appeal.
Decided January 6, 1982.
Posey & Associates, William G. Posey, for appellant.
Kenneth W. Krontz, for appellee.
At the time of the June 18,1981, contempt hearing, the case was pending in this court on appeal. Consequently, the trial court was without jurisdiction to hold the husband in contempt. Walker v. Walker, 239 Ga. 175 (236 SE2d 263) (1977); Berman v. Berman, 231 Ga. 727 (204 SE2d 125) (1974).

Judgment reversed.


All the Justices concur, except Hill, P. J., who dissents.